Name: 79/522/EEC: Commission Decision of 18 May 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Ortec-Si(Li) X-ray detector, model 7400-0455-S, with preamplifier, model 1178 and detector bias supply, model 459'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-06-09

 Avis juridique important|31979D052279/522/EEC: Commission Decision of 18 May 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Ortec-Si(Li) X-ray detector, model 7400-0455-S, with preamplifier, model 1178 and detector bias supply, model 459' Official Journal L 141 , 09/06/1979 P. 0029 - 0029 Greek special edition: Chapter 02 Volume 7 P. 0236 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 18 MAY 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' ORTEC-SI(LI ) X-RAY DETECTOR , MODEL 7400-0455-S , WITH PREAMPLIFIER , MODEL 1178 AND DETECTOR BIAS SUPPLY , MODEL 459 ' ( 79/522/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 17 NOVEMBER 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' ORTEC-SI(LI ) X-RAY DETECTOR , MODEL 7400-0455-S , WITH PREAMPLIFIER , MODEL 1178 AND DETECTOR BIAS SUPPLY , MODEL 459 ' , USED FOR RESEARCH ON THE SPECTROSCOPY OF X-RAYS AND THE DETECTION OF X-RAYS PRODUCED BY A NUCLEAR ACCELERATOR OR BY ANOTHER RADIOACTIVE SOURCE , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 7 MARCH 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A LITHIUM-DRIFTED SILICON X-RAY DETECTOR ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS ENERGY RESOLUTION AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF BEING USED FOR THE SAME PURPOSES IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES IN PARTICULAR TO THE APPARATUS ' SI(LI ) ' FOR X-RAYS , MANU- FACTURED BY ENERTEC-SCHLUMBERGER , 1 , RUE NIEUPORT , 78140-VELIZY-VILLACOUBLAY , FRANCE AND THE APPARATUS ' LABEN SI(LI ) X-DETECTOR ' WITH ' PREAMPLIFIER , MODEL PA 6002 ' AND ' DETECTOR BIAS SUPPLY , MODEL 6124 ' MANUFACTURED BY MONTEDEL-DIVISIONE LABEN , VIA BASSINI 15 , 20133 MILANO , ITALY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' ORTEC-SI(LI ) X-RAY DETECTOR , MODEL 7400-0455-S , WITH PREAMPLIFIER , MODEL 1178 AND DETECTOR BIAS SUPPLY , MODEL 459 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 MAY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION